Citation Nr: 0923239	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-24 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a special monthly pension based on the need 
for aid and attendance of another person or based on 
housebound status.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel



REMAND

The Veteran served on active duty from January 1942 to 
November 1945.  He died on August [redacted], 1992.  The appellant is 
the Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The appellant contends that she has a need for special 
monthly pension based on the need for the regular aid and 
attendance of another person or by reason of being 
housebound.

A medical statement for consideration of aid and attendance 
received in September 2007 was filled out and signed by the 
appellant's physician.  Diagnoses were hypertension and 
osteoarthritis with chronic leg pain after a severe motor 
vehicle accident.  He noted that the Veteran was able to walk 
unaided but added that she used a walking cane intermittently 
due to pain.  He noted that the appellant was able to feed 
herself, care for the needs of nature, sit up, travel, and 
leave home without assistance.  He noted that she was not 
confined to bed, blind, and did not require nursing home 
care.  She also did not assistance in bathing and tending to 
other hygiene needs.  He reported that the appellant was 
hospitalized for approximately two to four weeks after she 
sustained multiple fractures of the lower extremities and 
right shoulder after she was run over by a car.  

Private medical records include a February 2007 radiology 
reading of the appellant's left ankle.  The physician found 
orthopedic screws transfixing medial malleolar fracture, an 
intramedullary rod involving the tibia with distal screw 
fixation, old healed oblique fracture of distal fibula with 
slight deformity, regional osteopenia, moderate 
osteoarthritic change of the tibiotalar joint with narrowing 
sclerosis and spurring, and additional degenerative changes 
involving the hind foot with moderate plantar spur noted and 
soft tissue prominence/swelling predominately overlying the 
medial malleolus.  

Another medical statement for consideration of aid and 
attendance received in September 2008 was filled out and 
signed by the appellant's physician.  Diagnoses were chronic 
knee pain secondary to a motor vehicle accident, 
hypertension, advanced glaucoma, and blindness in the left 
eye.  Based on the nature of the appellant's disabilities, a 
current examination is necessary to decide the claim.  The 
appellant should also be requested to provide any additional 
relevant medical records or sufficient information and 
authorization that would allow VA to seek those records on 
her behalf.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Ask the appellant to submit any 
additional relevant medical records from 
her private physician or to provide 
sufficient information that the records 
can be obtained by VA, provided that any 
necessary authorization forms are 
completed.  All attempts to fulfill this 
development should be documented in the 
claims file.  If the search for these 
records is negative, that should be 
noted and the appellant must be informed 
in writing.

2.  Schedule the appellant for a 
special examination for aid and 
attendance.  Request that the 
examiner provide an evaluation of all 
of the appellant's disabilities.  
Request that the examiner's 
assessment include, but not be 
limited to, an evaluation of such 
conditions as:  inability of the 
appellant to dress or undress herself 
or to keep herself ordinarily clean 
and presentable; frequent need of 
adjustment of any special prosthetic 
or orthopedic appliances which by 
reason of the particular disability 
cannot be done without aid; inability 
of the appellant to feed herself 
through loss of coordination of upper 
extremities or through extreme 
weakness; inability to attend to the 
wants of nature; or incapacity, 
physical or mental, which requires 
care or assistance on a regular basis 
to protect the claimant from hazards 
or dangers incident to her daily 
environment.  The examiner should 
also indicate whether the appellant 
is blind or so nearly blind as to 
have corrected visual acuity of 5/200 
or less, in both eyes, or whether she 
has concentric contraction of the 
visual field to 5 degrees or less.  

3.  Then, readjudicate the claim for 
special monthly pension.  If the 
decision remains adverse to the 
appellant, provide the appellant and 
her representative with a 
supplemental statement of the case 
and an opportunity to respond.  
Thereafter, return the case to the 
Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



